29 F.Supp. 506 (1939)
FLUXGOLD
v.
UNITED STATES LINES CO.
District Court, S. D. New York.
October 5, 1939.
Jacob Rassner, of New York City, for plaintiff.
Kirlin, Campbell, Hickox, Keating & McGrann, of New York City, for defendant.
COXE, District Judge.
The only difference between this motion and the one under consideration in Kenealy v. Texas Company, D.C., 29 F.Supp. 502, is that the defendant here objects to an additional item which was not contested in the Kenealy case. This item asks for the production for inspection of Item 2. "All statements of the captain or any other officer aboard the vessel as to the accident".
These statements are open to the same objection as the statements of fellow employees considered in the Kenealy case. I, therefore, sustain the objection of the defendant to the production of the statements called for by item 2. The balance of the motion is determined in line with the opinion in the Kenealy case.